DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to the filing of the RCE filed on 3/8/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18 – 27, 29, and 31 – 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kususe et al. (JP 2002-026384) in view of Chen (US 5,952,681), Bhat et al .
	Regarding claim 18, Kususe et al. teaches a method for forming a light emitting diode chip, the method comprising (Figures 3 – 5):
providing a substantially transparent substrate 11 (sapphire); 
forming at least one active region 10 upon the substrate 11;
forming an upper LED layer 13 and a lower LED layer 12 on the substrate 11 that cooperate to define the active region 10;
forming an upper P contact finger 16/16a on the upper LED layer 13 that extends along a length of a first peripheral side of the active region 10; and
forming a lower N contact finger 14a on the lower LED layer 12, that extends along a length of a second peripheral side of the active region 10 that is opposite the first peripheral side, wherein the P contact finger and the N contact finger are configured as a same elongated shape when viewed in plan view; and
spreading a current continuously across the active region based on the P contact finger and the N contact finger.
Kususe et al. does not teach forming a reflector intermediate to the active region and the lower contact finger and wherein the reflector comprises a curvature and extends in both a vertical and horizontal direction in relation to the active region.  Bhat et al. teaches (Figure 3A) a reflector 21 intermediate to an active region 13 and a lower contact 17 and wherein the reflector 21 comprises a vertical portion, a horizontal portion, and a curvature and extends in both a vertical and horizontal direction in relation to the active region 13.    It would have been obvious to one having ordinary skill in the art at the time of the invention to include a reflector as taught 
Kususe et al. does not teach that the P contact layer and the N contact finger are formed along opposite edges of the substrate.  Chen teaches that growth substrate 1 can be cut aligned with an N contact layer 3.  It would have been obvious to one having ordinary skill in the art at the time of the invention to cut a growth substrate along an N contact layer since one having ordinary skill may want to attach an individual LED chip to a different type of carrier substrate.  Also, one having ordinary skill in the art may desire to make a final device with only one LED chip or to bond individual LED chips after their formation to optimize the final carrier substrate.
It is unclear if Kususe et al. teaches that the P contact finger and the N contact finger with respective bond pads have rotational symmetry when rotated by 180 degrees.  Steigerwald et al. shows (Figure 5B) that contact fingers with their respective bond pads can have rotational symmetry when rotated by 180 degrees.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Kususe et al. such that the N contact finger and the P contact finger with their respective bond pads have rotational symmetry when rotated by 180 degrees in the manner taught by Steigerwald et al. since doing so would provide increased surface area for bonding and also maintain a uniform distance between the N contact region and P contact region.

Kususe et al. in view of Thillays et al. would include a package where the four sidewalls create a square and does not teach that the package has four sidewalls where the first pair of sidewalls has a different length than a second pair of sidewall (thus creating a rectangle).  Osawa (Figure 1) shows that a reflective package can be in a rectangular shape.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify a square package to a rectangular shaped package having a first pair of sidewalls having a different length than a second pair of sidewalls since one having ordinary skill in the art would recognize that an elongated LED may fit better in an elongated package.  Furthermore, the limitation of these claims, absent any criticality, is only considered to be an obvious modification of the square package as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention (please see In re Dailey, 149 USPQ 47 (CCPA 1976)).

Regarding claim 19, Kususe et al. shows that the aspect ratio of the active area 10 is greater than approximately 2 to 1 (Figure 5).
Regarding claim 20, Kususe et al. teaches that the aspect ratio of the active area 10 is between approximately 1.5 to 1 and approximately 10 to 1 (Figure 5).
Regarding claim 21, Kususe et al. teaches that the aspect ratio of the active area 10 is approximately 4 to 1 (Figure 5).
Regarding claim 22, Kususe et al. teaches a long aspect ratio (Figure 5).  Although measurements of 250 microns wide and 1000 microns long are not specifically taught, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use these dimensions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 23, Kususe et al. teaches a long aspect ratio (Figure 5).  Although measurements of 200 microns wide and 400 microns long are not specifically taught, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use these dimensions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 24, the active region of Kususe et al. would operate at between approximately 3.0 volts and approximately 3.5 volts and between approximately 10 amps/cm2 and 90 amps/cm2.  Applicant has not defined “operate”.  Examiner has interpreted “operate” as functioning.  Given the similarities between the device of Kususe et al. and the claimed device, it is believed that the device of Kususe et al. would operate under the claimed conditions.  Please also note that the manner of operating a device does not differentiate an apparatus claim from the prior art (MPEP §2114 II).  A claim containing a "recitation with respect to the manner in which Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 25, Kususe et al. teaches that one light emitting diode device is formed upon the substrate 11 (Figure 4).
Regarding claim 26, Kususe et al. teaches that the active area 10 substantially covers a surface of the substrate 11.
Regarding claim 27, Kususe et al. teaches that the substrate 11 comprises sapphire.
Regarding claim 29, the modification provided in claim 18 includes the reflector positioned such that it is configured to reflect light directed from the active region toward the lower contact finger away from the lower contact finger so as to enhance a brightness of the light emitting diode chip
Regarding claim 31, the modification of Kususe et al. with Bhat et al. provided in claim 18 includes the reflector positioned such that it is configured to reflect light directed from the active region toward the lower contact finger away from the lower contact finger so as to enhance a brightness of the light emitting diode chip.  Bhat et al. further teaches that a transparent insulator 21a is formed upon an active region 13 intermediate the active region and a lower contact 17 and forming a reflector (the rest of stack 21) upon the transparent insulator 21a.  It would have been obvious to one having ordinary skill in the art at the time of the invention to provide a reflector on a transparent insulator in the manner taught by Bhat et al. since doing so allows one to increase light extraction.
Regarding claim 32, the modification provided in claim 18 includes the reflector positioned such that it is configured to reflect light directed from the active region toward the 
Regarding claim 33, Kususe et al. does not teach a reflector on a transparent insulator as claimed, however, Bhat et al. shows (Figure 3B) forming a transparent insulator 21a upon an active region 13 intermediate the active region 13 and a lower contact; forming a reflector 17 upon the transparent insulator, the reflector 17 being configured to reflect light directed from the active region toward the lower contact away from the lower contact so as to enhance a brightness of the light emitting diode chip and the reflector 17 being formed of a metal.  It would have been obvious to one having ordinary skill in the art at the time of the invention to provide a reflector on a transparent insulator in the manner taught by Bhat et al. since doing so allows one to increase light extraction.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kususe et al. in view of Chen (US 5,952,681), Bhat et al. (US 6,630,689), Steigerwald et al. (US 6,307,218), Thillays et al. (US 4,797,715), and Osawa (US 5,874,748) as applied to claim 18 above, and further in view of Hasegawa et al. (US 6,030,849).
Regarding claim 28, Kususe et al. teaches that the active region are Group III and nitride based (Paragraph 0018).  Kususe et al. does not specifically teach AlInGaN, However, Hasegawa et al. teaches (Column 1, Line 9) AlInGaN is well known in the art.  It would have been obvious to one having ordinary skill in the art at the time of the invention to use AlInGaN, since Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.

Claims 34 – 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kususe et al. (JP 2002-026384) in view of Chen (US 5,952,681), Bhat et al. (US 6,630,689), Steigerwald et al. (US 6,307,218), Thillays et al. (US 4,797,715), and Osawa (US 5,874,748).
Regarding claim 34, Kususe et al. teaches a method for fabricating a light emitting diode chip, the method comprising (Figures 4 – 5):
forming a substantially transparent substrate 11 (sapphire);
forming an upper LED layer 13 and a lower LED layer 12 on the substrate that cooperate to define the active region 10;
forming an upper contact finger 16/16a upon the upper LED layer 13 that extends along a length of a first peripheral side of the active region 10; and
forming a lower contact finger 14/14a upon the lower LED layer 12 that extends along a length of a second peripheral side of the active region 10 that is opposite the first peripheral side.
Kususe et al. does not teach that the substantially transparent substrate 11 has an aspect ratio which defines an elongated substrate.  Chen teaches that growth substrate 1 can be cut aligned with a lower LED layer 3.  It would have been obvious to one having ordinary skill in the art at the time of the invention to cut a growth substrate along a lower LED layer since one 
It is unclear if Kususe et al. teaches that the upper contact layer and the lower contact layer with respective bond pads have rotational symmetry when rotated by 180 degrees.  Steigerwald et al. shows (Figure 5B) that contact layers with their respective bond pads can have rotational symmetry when rotated by 180 degrees.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Kususe et al. such that the upper contact finger and the lower contact finger with their respective bond pads have rotational symmetry when rotated by 180 degrees in the manner taught by Steigerwald et al. since doing so would provide increased surface area for bonding and also maintain a uniform distance between the upper contact layer and lower contact layer.
	Kususe et al. does not teach forming a reflector intermediate to the active region and the lower contact finger and wherein the reflector comprises a vertical portion, a horizontal portion, and a curvature portion that extends in both a vertical and horizontal direction in relation to the active region.  Bhat et al. teaches (Figure 3A) a reflector 21 intermediate to an active region 13 and a lower contact 17 and wherein the reflector 21 comprises a vertical portion, a horizontal portion, and a curvature portion that extends in both a vertical and horizontal direction in relation to the active region 13.  It would have been obvious to one having ordinary skill in the art at the time of the invention to include a reflector as taught by Bhat et al. with the LED chip of Kususe et al. since doing so would allow one to direct light through the preferred edge and also increase 
Kususe et al. does not teach that the light emitting diode chip is disposed in a package as claimed, however, Thillays et al. shows (Figure 1h and 2b) that a light emitting diode chip 50 is configured to be disposed in a package having a plurality of recesses 22 defined by a bottom surface 24 and four sidewalls 23 in which a first pair of sidewalls and a second pair of sidewalls intersect to define four corners of the recess and wherein the four sidewalls 23 are angled away from the bottom surface 24.  It would have been obvious to one having ordinary skill in the art at the time of the invention to include the light emitting diode chip of Kususe et al. in a package as taught by Thillays et al. since doing so would help protect the light emitting diode chip and help direct light.
Kususe et al. in view of Thillays et al. would include a package where the four sidewalls create a square and does not teach that the package has four sidewalls where the first pair of sidewalls has a different length than a second pair of sidewall (thus creating a rectangle).  Osawa (Figure 1) shows that a reflective package can be in a rectangular shape.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify a square package to a rectangular shaped package having a first pair of sidewalls having a different length than a second pair of sidewalls since one having ordinary skill in the art would recognize that an elongated LED may fit better in an elongated package.  Furthermore, the limitation of these claims, absent any criticality, is only considered to be an obvious modification of the square package as the courts have held that a change in shape or configuration, without any criticality, is In re Dailey, 149 USPQ 47 (CCPA 1976)).
Regarding claim 35, Kususe et al. shows that the aspect ratio of the active area 10 is greater than approximately 2 to 1 (Figure 5).
Regarding claim 36, Kususe et al. teaches that the aspect ratio of the active area 10 is between approximately 1.5 to 1 and approximately 10 to 1 (Figure 5).
Regarding claim 37, Kususe et al. teaches that the aspect ratio of the active area 10 is approximately 4 to 1 (Figure 5).

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant implies that the rejection did not provide a reason to combine each of the references, however, the rejection provides reasons for combining the teachings of each of the additional references.  Applicant also argues that the combination would render the disclosed device of Kususe completely inoperable.  Applicant has not provided any reason why the resulting device would not function.  Applicant argues that “the alleged manipulation asserted by the Examiner would completely destroy the purpose of Kususe”, however, only one purpose is identified by Applicant.  Kususe also has purposes of having uniform light emissions from individual LEDs by keeping the space between the p electrode and n electrode short (for instance, Paragraph 0009).  
Applicant’s arguments with respect to added features of claims 18 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813